Title: From Thomas Jefferson to John Ross, 26 August 1791
From: Jefferson, Thomas
To: Ross, John



Dear Sir
Philadelphia Aug. 26. 1791.

The inclosed extracts from a report I am preparing for Congress, and composing a general statement of our commerce, I have formed from such notes and knowlege as I have gathered up thro’ life. But I cannot confide in them myself without submitting them to the correction of those who are acquainted with the subject practically. Will you do me the favor to go over them with attention, fact by fact, and with a pen in your hand note on a separate paper, ever so briefly and roughly, such facts as you think mistaken, or doubtful, or omitted? You will in this confer on me a great obligation, and I am ashamed to be obliged to ask it soon. The head of Denmark you will percieve is entirely blank. I happen to have nothing of that subject. If you can give me information therein, or point out the person who can I will thank you.—I am with great esteem Dear Sir, Your most obedt. hble. servt.,

Th: Jefferson

